Citation Nr: 9923598	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  94-47 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back pain with 
degenerative disc disease.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an increased rating for status post 
anterior cruciate ligament reconstruction with degenerative 
changes of the left knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1982 to November 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1994 by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  The veteran's claims file was 
subsequently transferred to the Detroit Michigan RO.  

The Board remanded the case for additional development of 
evidence in July 1997.  The requested development has since 
been accomplished, and the case is now before the Board for 
further appellate review.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a low back disorder.

2.  There is no competent evidence that the veteran currently 
has a right knee disorder.

3.  The status post anterior cruciate ligament reconstruction 
with degenerative changes of the left knee has not resulted 
in limitation of motion of the knee with flexion limited to 
less than 45 degrees, or extension limited by more than 10 
degrees.



CONCLUSIONS OF LAW

1.  The claim for service connection for low back pain with 
degenerative disc disease is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim for service connection for a right knee 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for a disability rating higher than 10 
percent for status post anterior cruciate ligament 
reconstruction with degenerative changes of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (1998); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).



I.  Entitlement To Service Connection For Low Back Pain
 With Degenerative Disc Disease.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the veteran has previously 
established service connection for status post anterior 
cruciate ligament reconstruction with degenerative changes of 
the left knee.

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).

The Board has noted that the veteran's service medical 
records show that he was treated for complaints pertaining to 
his back.  However, the records are inconsistent with regard 
to the nature of the disorder causing the complaints.  A 
service medical record dated in June 1986 shows that the 
veteran started to experience pain in his back after moving 
some heavy furniture.  Examination revealed back spasms.  A 
service medical record dated later in June 1986 shows that 
the back strain was resolving.  A service radiology report 
dated in September 1991 shows that an x-ray of the veteran's 
lumbosacral spine was interpreted as showing mild narrowing 
of L5-S1 intervertebral disc space compatible with 
degenerative disc disease.  On the other hand, the report of 
an MRI of the veteran's lumbar spine conducted during service 
in July 1992 shows that the impression was (1) no evidence of 
herniated disc; (2) incidental note is made of formation of 
Schmorl's nodes in the upper lumbar spine not thought to be 
clinically significant; and (3) mild disc space narrowing at 
L5-S1 is thought to be congenital.

A post-service medical record dated in March 1994 from a 
service medical facility shows that the veteran reported that 
his back had locked up the previous week and again during the 
current week.  The assessment was recurrent low back pain.  
An MRI of the veteran's lumbar spine was interpreted as 
showing (1) a small focal HNP left laterally at T12-L1; (2) 
degenerative disc disease at L1-2 with posterior osteophyte 
formation; and (3) minimal hypertrophy in the lower lumbar 
spine.  

On multiple VA examinations, however, there have been no 
significant abnormalities pertaining to the spine.  Although 
the report of a general medical examination conducted by the 
VA in January 1994 shows that the diagnoses included mild 
DJD, lumbosacral spine, the diagnosis of that disorder was 
apparently based only on a history given by the veteran as 
the examination report does not contain any abnormal findings 
pertaining to the spine.  In this regard, the report reflects 
that the veteran had a normal range of motion of the 
lumbosacral spine.  Deep tendon reflexes were present, and 
there was no sensory loss noted.  Straight leg raising was 
negative.  The veteran reportedly had no trouble going from a 
sitting to lying position, or from a lying to a sitting 
position.  

Similarly, the report of an examination of the veteran's 
joints conducted by the VA in September 1996 is also negative 
for objective findings reflective of a back disorder.  The 
report shows that although the veteran reported that his back 
had become a problem since service and stated that his low 
back was stiff on and off, he had no radicular complaints and 
he said that he had not had any treatment for the low back.  
On examination, the lumbar spine flexed to 110 degrees 
without muscle spasm or guarding.  There was no wasting.  
Lateral bending was to 45 degrees on the right and 43 degrees 
on the left.  He rotated to 27 degrees to the right and to 
the left.  Extension was to 20 degrees.  The examiner stated 
that the veteran exaggerated his symptoms.  Straight leg 
raising was negative to 90 degrees.  There was a negative 
Lasegue's, negative Patrick's, and a negative Trendelenburg 
sign.  The veteran walked heel/toe and toe/heel.  He could 
squat heel to buttocks with his heels up off the floor.  
There was no protective motion, atrophy, deformity or 
wasting.  The iliolumbar ligaments were normal.  The 
paraspinal muscles were also normal.  There was no evidence 
of myositis, fibromyositis, percussion deformity, gait 
abnormality, or apprehension.  The veteran reportedly had 
large bulky quadriceps muscles and hamstring muscles without 
loss of power, loss of function, or other disability.  The 
examiner concluded that the veteran had no evidence of 
disability and no problem with the lumbar spine which was 
connected to service.   An x-ray of the veteran's lumbar 
spine taken in connection with the examination was 
interpreted as showing that the vertebral body heights and 
disc spaces were within normal limits.  There was no 
fracture, subluxation, or arthritic changes.  The impression 
was unremarkable lumbar spine.  

Similarly, the report of an examination of the veteran's 
joints conducted by the VA in April 1998 also shows that 
there is no objective evidence of a disorder of the spine.  
The report shows that the veteran gave a history of suffering 
from low back pain which was aggravated by bending or lifting 
anything over 50 pounds.  There was no radiation of pain in 
his legs.  The back pain reportedly had been going on since 
June 1986.  Examination revealed that the lumbosacral spine 
had normal alignment.  The pelvis was symmetrical, and there 
was no scoliosis or kyphosis.  There was also no spasm.  The 
veteran did not complain of pain on coughing.  The range of 
motion was forward flexion to 80 degrees, backward extension 
to 30 degrees, right and left lateral flexion to 30 degrees, 
and right and left rotation to 30 degrees.  During the range 
of motion testing, the veteran complained of pain in his back 
at the end of the range.  Both lower limbs were negative for 
any neurological deficiency.  Straight leg raising was to 70 
degrees in a supine position with complaint of back pain, to 
90 degrees in siting position without any complaints. 
Lumbosacral x-rays appeared normal.  Alignment was good and 
disc spaces were satisfactory.  An MRI of the lumbosacral 
spine was reported as showing no significant abnormalities.  
Nerve conduction studies of both lower extremities were 
interpreted as being normal.  The veteran declined a needle 
EMG.  Significantly, the pertinent diagnosis was "Normal 
lumbar spine.  No evidence of lumbar strain or any disc 
pathology."  The examiner expressed his opinion that as far 
as the veteran's lower back was concerned, there was no 
impairment.  The range of motion was full and symptoms were 
almost negligible or absent.  There was no evidence of lumbar 
strain.  The examiner reviewed the veteran's file, and 
concluded that there was no lower back disorder at this time.  
He noted that the MRI examination was consistent with the 
clinical examination and physical findings.  He indicated 
that he had no opinion about the previous conflicting reports 
on the MRI.  

Finally, the report of a neurological examination conducted 
by the VA in April 1998 shows that the veteran gave a history 
of injuring his back in service in 1986 when lifting a desk.  
He said that since then he had intermittent low back pain 
which radiated down both legs to his feet at the same time.  
He said that the strength in his legs was poor.  On 
examination, however, all muscle groups exhibited normal 
strength.  Tone and coordination were intact.  Reflexes were 
symmetric.  The pertinent diagnoses were history of low back 
pain and history of sciatica, no neurological disability on 
examination.

Thus, the current medical evidence shows that the veteran 
does not have a disorder of the low back.  The Board has 
noted that the veteran has expressed his own opinion that he 
has a back disorder which is related to service.  The 
appellant's opinion, however, is not enough to support the 
claim in the absence of competent medical opinion.  Lay 
persons are not competent to offer medical opinions.  See 
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

In summary, there is no competent evidence that the veteran 
currently has low back pain with degenerative disc disease.  
A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the Board concludes that the claim for service 
connection for low back pain with degenerative disc disease 
is not well-grounded.

II.  Entitlement To Service Connection For A Right Knee 
Disorder.

The veteran's service medical records show that he was 
treated on a few occasions for complaints pertaining to his 
right knee.  A service medical record dated in December 1982 
shows that the veteran twisted his right knee while playing 
basketball.  The diagnosis was ruptured right medial 
collateral ligament.  A physical profile report dated in 
April 1983 reflects a diagnosis of healing medial collateral 
ligament partial tear right knee.  Other service medical 
records contain similar information. 

The Board notes, however, that there is no post-service 
objective medical evidence of a right knee disorder.  
Although the report of a general medical examination 
conducted by the VA in January 1994 shows that the diagnosis 
included post-traumatic arthritis of both knees, that 
diagnosis was apparently based solely on the history given by 
the veteran, as the examination report does not include any 
abnormal findings pertaining to the right knee.  The report 
shows only that the right knee reportedly had a normal range 
of motion.  

The report of an examination of the veteran's joints 
conducted by the VA in September 1996 shows that the veteran 
said that his right knee was painful periodically.  He 
pointed to the medial joint line anteriorly.  He said that he 
had a tear in the medial collateral ligament.  However, he 
had no specific symptoms at the time of the examination.  
There was no swelling, instability, or giving away.  There 
was also no apprehension, complaints, or recent treatments.  
On physical examination, the veteran's gait pattern was 
normal.  He had no supports, braces or abnormalities.  He had 
no limp, and there was no evidence of any protective motion.  
The right knee had a range of motion from 0 to 140 degrees.  
There was no effusion, and no synovial thickening.  There was 
no instability.  There was a negative Lachmann, negative 
lateral pivot shift, negative McMurray's, and no 
patellofemoral abnormality.  There was no grating or 
clicking.  There was a gliding range of motion and no 
apprehension.  The patellofemoral joint was normal.  The 
examiner concluded that there was no evidence of any 
disability or any problem with the veteran's right knee.  

Similarly, although the report of an examination of the 
veteran's joints conducted by the VA in April 1998 shows that 
the veteran said that he got a sharp pain in the right knee 
on and off since 1982, examination revealed no significant 
objective findings to support those complaints.  On 
examination, the alignment of the right knee was good, and 
there was no swelling or deformity.  Patellar compression 
produced mild tenderness.  Translation was 1+, but patellar 
tracking was in the normal range.  Joint line tenderness was 
absent.  McMurray and Drawer tests were negative. 
Mediolateral stability was maintained.  The range of motion 
was from 0 to 140 degrees.  An x-ray of the right knee was 
interpreted as being normal looking without any evidence of 
arthritis.  An MRI of the right knee was obtained and the 
impression was minimal joint effusion of the right knee, but 
there was otherwise no significant abnormality seen.  The 
pertinent diagnosis was "Status post injury right knee.  No 
residual and no instability."  The examiner also stated that 
he had reviewed the file and was of the opinion that the 
veteran had no right knee disorder.

Finally, the report of a neurological examination conducted 
by the VA in April 1998 shows that examination revealed that 
gait and station were fully intact.  The pertinent diagnosis 
was history of bilateral knee injury.  The Board notes that 
the use of the term history suggests that there is no current 
disability.

In summary, there is no competent evidence that the veteran 
currently has a right knee disorder.  Accordingly, the Board 
concludes that the claim for service connection for a right 
knee disorder is not well-grounded.

Inasmuch as the claims for service connection are not well-
grounded, the VA is under no duty to assist the appellant in 
developing the facts pertinent to the claims.  See Epps v. 
Gober, 126 F.3d at 1468.  Furthermore, the Board is aware of 
no circumstances in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the appellant's claims.  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
As the veteran has not presented well-grounded claims, the 
duty to assist the veteran, to include providing another VA 
examination or obtaining an independent medical expert 
opinion does not arise.  See Slater v. Brown, 9 Vet. App. 240 
(1996); Franzen v. Brown, 9 Vet. App. 235 (1996).

III.  Entitlement To An Increased Rating For Status Post 
Anterior Cruciate Ligament Reconstruction With Degenerative 
Changes Of The
 Left Knee, Currently Rated As 10 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
evidence includes the veteran's service medical records, and 
post-service medical treatment records.  He has declined the 
opportunity to have a personal hearing.  The Board does not 
know of any additional relevant evidence which is available.  
The veteran has been afforded disability evaluation 
examinations.  With regard to the adequacy of the VA 
examinations, the Board notes that the reports of examination 
reflect that the VA examiners recorded the past medical 
history, noted the veteran's current complaints, conducted a 
physical examination, and offered assessments of the current 
severity of the disorder.  For these reasons, the Board finds 
that the VA examinations are adequate for rating purposes.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is or primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board observes that Diagnostic Code 5010 provides that 
traumatic arthritis, substantiated by X-ray findings, will be 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of two or more joints or two or more 
minor joints with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion nor will they be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5014, inclusive.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).

Under Diagnostic Code 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  Under Diagnostic 
Code 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  See VAOPGCPREC 9-98.  
The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The evidence pertaining to the current severity of the 
veteran's left knee disorder includes the report of a general 
medical examination conducted by the VA in January 1994 which 
shows that the veteran gave a history of injuring his left 
knee in a football game in service in 1985.  In March 1986, 
he had arthroscopic surgery followed by open surgery.  He 
said that he continued to have trouble with the knee, and 
that it was painful, swelled, and gave away.  He said that he 
was unable to kneel or squat.  Examination revealed that 
there were scars medially, laterally and anteriorly on the 
left knee.  There was no swelling and no tenderness.  The 
veteran had lost 10 degrees of flexion on the left side.  The 
pertinent diagnosis was post-traumatic arthritis, both knees, 
post op status on the left, with instability bilateral, worse 
on the left.  

The report of an examination of the veteran's joints 
conducted by the VA in September 1996 shows that the veteran 
gave a history of suffering several injuries to this left 
knee in service, and undergoing a reconstruction surgery in 
1992.  He said that he was braced for about six months, and 
was in physical therapy for approximately a year.  
Subsequently, he was medically discharged from the Air Force 
with a 20 percent disability rating for his left knee.  He 
said that his left knee swelled on and off.  He also said 
that there were painful areas on and off.  There was no 
instability, giving away, or locking of the knee, and no 
evidence of any other abnormalities.  

On physical examination, the gait pattern was normal.  He had 
no external supports, braces or abnormalities.  Examination 
of the left lower extremity showed no atrophy, deformity or 
wasting.  Over the anterior portion of the left knee, there 
was a lateral incision of 5 centimeters without problem or 
complication, and an anterior prepatellar incision of 9.5 
centimeters, both consistent with an anterior cruciate 
ligament reconstruction.  Over the medial side of the joint 
line, he had an anterior vertical incision of 5 centimeters 
and a posterior joint line incision of 4 centimeters 
consistent with an open medial meniscectomy.  There was no 
evidence of anteroposterior, medial, or rotatory instability.  
There was a negative Lachmann and negative lateral pivot 
shift test.  There was no instability.  McMurray's was 
negative.  There was no patellofemoral grating, clicking or 
deformity.  As it was mid-morning, there was no effusion, and 
no synovial thickening.  He did have a pannus formation 
building in the medial joint line, both on the femur and the 
tibial side.  There was no pain or discomfort on palpation of 
these areas.  The knee stability was normal.  The range of 
motion was from 0 to 130 degrees.  X-rays of the left knee 
were interpreted a showing early medial joint line 
degenerative changes and minimal degree, slight narrowing.  
There was one cancellous bone screw in the lateral femoral 
area and two in the tibial areas consistent with hold-the-
bone blocks for the anterior cruciate ligament repair.  There 
was no evidence of any loose body, deformity, or abnormality.  
The examiner stated that the veteran had early degenerative 
changes in the medial joint line consistent with his medial 
meniscectomy on the left.  However, he had no evidence of any 
instability or dysfunction, and had a good clinical result 
and had no major disability regarding the left knee at that 
time.   

The report of an examination of the veteran's joints 
conducted by the VA in April 1998 shows that the veteran 
reported that he had constant pain in the left knee that was 
aggravated by doing a lot of walking or standing for a long 
time.  He said that he did not use a brace, and that 
occasionally there was a tendency for the knee to give out.  

On examination, he had a normal heel-toe gait.  Examination 
of the left knee showed that there were multiple surgical 
scars around the knee joint.  The skin was healthy and there 
was no adhesion of the scars.  Alignment was good.  There was 
no swelling or deformity.  He complained of tenderness on 
palpation.  Quadriceps tone was moderate without atrophy.  
The range of motion was from 0 to 130 degrees.  McMurray, 
Drawer, and Lachmann tests were negative with 1+ from end 
point of the Lachmann maneuver.  Pivot shift was negative.  
X-rays revealed that the left knee was status post cruciate 
ligament reconstruction.  There was no evidence of arthritis.  
An MRI of the left knee was reported as showing that there 
was a large surgical defect in the distal femur and the 
proximal tibia.  There was no definite gross evidence of tear 
of the ACL.  There were minimal degenerative changes and 
fibrous scars from the previous surgery.  There was a small 
amount of joint effusion.  

The diagnosis was status post ligament reconstruction, left 
knee without any instability, with mild degenerative changes.  
The examiner indicated that the veteran was suffering from 
some impairment of the function of his left knee.  However, 
he said that he did not find any evidence of weakened 
movement against any resistance.  He also stated that the 
veteran had not described any flare-ups of pain and that as 
such he could not comment on functional ability during flare-
ups. 

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the left knee of 
sufficient severity to warrant a rating higher than 10 
percent.  The evidence shows that the degenerative changes of 
the left knee have not resulted in limitation of motion of 
the knee resulting in flexion to less than 45 degrees, and 
have not limited extension by more than 10 degrees.  The 
rating which has been assigned adequately reflects the 
weakness, fatigue and pain on use  experienced by the 
veteran.  There is no indication that pain, weakness or 
flare-ups cause more limitation of motion than was noted on 
the VA examinations.  Accordingly, the criteria for a 
disability rating higher than 10 percent for degenerative 
changes of the left knee are not met.

The Board notes that when arthritis of the  knee is already 
rated under Diagnostic Codes 5260 or 5261, based on 
limitation of motion which is at least noncompensable, a 
separate rating for may be assigned under Diagnostic Code 
5257 if the veteran has instability or subluxation.  See 
VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998), a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  The medical evidence of record, 
however, does not contain any mention of any subluxation or 
instability of the left knee.  Accordingly, the Board 
concludes that a separate compensable rating is not warranted 
for instability or subluxation under Diagnostic Code 5257.



ORDER

1.  Service connection for low back pain with degenerative 
disc disease is denied.

2.  Service connection for a right knee disorder is denied.

3.  An increased rating for status post anterior cruciate 
ligament reconstruction with degenerative changes of the left 
knee, currently rated as 10 percent disabling, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

